By the Court:
The contract between Laeour and Klopenstine was for the purchase of 100 shares of mining stock for the sum of $1,350. No part of the stock was delivered, nor was any portion of the purchase money paid, nor was any note or memorandum of the sale or transaction made or signed by any person. Under our statute of frauds the contract was void, and its assignment to the defendants furnished no consideration for the promise declared on. (Sherman v. Barnard, 19 Barb. 291.)
Judgment affirmed.